Citation Nr: 0610372	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  99-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a laryngectomy as a 
residual of squamous cell carcinoma of the larynx, claimed as 
a residual of cigarette smoking during service and/or as a 
result of acquired nicotine dependence during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for this condition.  This 
claim was remanded in August 2004 and May 2005 for further 
development, and now returns again before the Board.


FINDINGS OF FACT

1.  The veteran's claim was filed before June 9, 1998.

2.  The evidence of record does not show that the veteran's 
nicotine dependence began during his active military service.

3.  The preponderance of the evidence of record is against a 
finding that the veteran's nicotine dependence or 
laryngectomy as a residual of squamous cell carcinoma of the 
larynx, was incurred in service.


CONCLUSION OF LAW

1.  Nicotine dependence was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran's laryngectomy as a residual of squamous cell 
carcinoma of the larynx was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated February 2005 and June 2003, the RO informed 
the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in February 1999, as well as supplemental statements of 
the case (SSOCs) in January 2005 and January 2006, and Board 
remands dated August 2000 and May 2005, in which the 
appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
January 2006 SSOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the letters notifying him 
of the VCAA may not have technically informed the appellant 
of each element of the VCAA, the appellant was nonetheless 
properly notified of all the provisions of the VCAA by the 
January 2006 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
notice was given subsequent to the rating action, the 
claimant has not been prejudiced by the timing of the notice, 
since it fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Any other additional 
remands would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Numerous VA and private outpatient records have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, in light of the Board's denial of the veteran's 
service-connection claim, no initial disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the reports of the veteran's VA and 
private outpatient treatment records.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).

To establish entitlement to service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a malignant tumor became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

 Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Internal Revenue Service Restructuring and Reform Act 
(IRS Reform Act) added a new section 1103 to Title 38 of the 
United States Code.  The new section prohibits service 
connection for a disability first manifested after service on 
the basis that it resulted from disease attributable to the 
use of tobacco products by a veteran during his or her 
service.  38 U.S.C.A. § 1103 (West 2002).  This new section 
applies to claims received by VA after June 9, 1998.  It does 
not apply to the veteran's claim, which was filed prior to 
that date.

The VA General Counsel (GC), in VAOPGCPREC 19-97, addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), and depends upon whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits, whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, holding 
(a).

The Board notes that in a May 5, 1997, VA memorandum from the 
Under Secretary of Health to the General Counsel, the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for squamous cell carcinoma of 
the larynx.  In this regard, the evidence of record clearly 
indicates that, in May 1987, the veteran was found to have a 
true vocal cord carcinoma; the veteran underwent a 
microlaryngoscopy with biopsy in April 1988, and a wide field 
laryngectomy in May 1988.   Therefore the veteran has a 
disability for which he is claiming service connection.  
However, as to service connection on a direct basis, the 
Board notes that the veteran's service medical records are 
negative for complaints of, or treatment for, any disability 
related to squamous cell carcinoma of the larynx, the 
evidence of record does not show that the veteran was 
diagnosed with this disability until 1987, over thirty years 
after the veteran's separation from service, and no evidence 
has been presented to link this disability directly to 
service.  Thus the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability on a direct or presumptive basis.

However, the veteran's primary argument is not that his 
squamous cell carcinoma of the larynx is directly related to 
service, but that it is secondary to a nicotine dependence 
that he acquired in service.  There is no competent evidence 
of record indicating that the veteran's squamous cell 
carcinoma of the larynx is related to the veteran's smoking 
in service or due to nicotine dependence developed in 
service.  However, assuming without conceding that squamous 
cell carcinoma of the larynx was directly related to his 
smoking, the Board notes that the veteran's service medical 
records are negative for complaints of, or treatment for, any 
diagnosis relating to nicotine dependence.  In fact, there is 
no post service competent evidence that the veteran had 
nicotine dependence.  Official service records do not reflect 
the veteran's use of tobacco products in service, though the 
veteran indicated, in an August 1997 statement, that he began 
using tobacco products in January 1953, prior to his entry 
into service.  In statements dated June 2003 and February 
2005, the veteran again indicated that he smoked prior to 
going into the service, but that he increased his smoking 
substantially in service, because cigarettes were cheap, and 
because he was allowed to take smoking breaks.  While the 
overall evidence strongly suggests tobacco use in service, 
there is no competent evidence that nicotine dependence had 
its onset in service or increased in severity therein.  As 
such, the Board finds that service connection would not be 
warranted for squamous cell carcinoma of the larynx as 
secondary to nicotine dependence.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for nicotine 
dependence because there is no evidence of pertinent 
disability in service or following service.  Thus, there is 
no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of pertinent findings 
in service, the negative examination performed at separation 
from service, and the lack of a post service diagnosis, 
relating nicotine dependence to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  


ORDER

Entitlement to service connection for laryngectomy as a 
residual of squamous cell carcinoma of the larynx, claimed as 
a residual of cigarette smoking during service and/or as a 
result of acquired nicotine dependence during service, is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


